C O U R T     O F      A P P E A L S               O F       T E N N E S S E E

                                                                    A T         K N O X V I L L E                                  FILED
                                                                                                                                   February 27, 1998

                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                   Appellate C ourt Clerk
W I L L I A M       J O S E P H       B E L L A M Y                                    )         T E N N E S S E E C L A I M S C O M M I S S I O N
                                                                                       )         0 3 A 0 1 - 9 7 0 1 - B C - 0 0 0 3 5
            C l a i m a n t - A p p e l l a n t                                        )
                                                                                       )
                                                                                       )
            v .                                                                        )         H O N . M I C H A E L S . L A C Y ,
                                                                                       )         C o m m i s s i o n e r , E a s t e r n                 D i v i s i o n
                                                                                       )
S T A T E     O F     T E N N E S S E E                                                )
                                                                                       )
            D e f e n d a n t - A p p e l l e e                                        )         A F F I R M E D         A N D     R E M A N D E D




J O H N     W .     C L E V E L A N D         O F   S W E E T W A T E R                F O R         A P P E L L A N T

J O H N K N O X W A L K U P , A t t o r n e y G e n e r a l a n d R e p o r t e r , a n d D A V I D T .
W H I T E F I E L D , S e n i o r C o u n s e l , C i v i l R i g h t s a n d C l a i m s D i v i s i o n ,
N a s h v i l l e , F o r A p p e l l e e




                                                              O      P      I      N       I     O     N




                                                                                                                                 G o d d a r d ,     P . J .




                          W i l l i a m       J o s e p h     B e l l a m y                a p p e a l s         a     s u m m a r y     j u d g m e n t

g r a n t e d       i n     t h e     f a v o r     o f     t h e         S t a t e            o f     T e n n e s s e e         i n   h i s     s u i t     w h i c h ,

a c c o r d i n g         t o     t h e     n o t i c e     o f      c l a i m             f i l e d         w i t h     t h e     T e n n e s s e e       C l a i m s

C o m m i s s i o n         b y     h i s     a t t o r n e y ,           s t a t e d            h i s       c a u s e     o f     a c t i o n     a s

f o l l o w s :
                            M   r   .     B e   l l a   m y     w a s         a   r r   e   s t e d         i n       M   o   n r o e     C   o   u n   t y ,
            T   e   n n e   s   s   e e     i   n D     e c e   m b e r       ,     1   9   8 5 u p         o n       a   u   t h o r   i t   y     o   f a S             t   a   t e
            w   a   r r a   n   t     o   u t     o f     D a   v i d s       o   n     C   o u n t y         t     a k   e   n b y       R   i   c k   y R e y           n   o   l d s
            a   s     p r   o   s   e c   u t   o r     a n d     a l l       e   g i   n   g   t h a       t       M r   .     B e l   l a   m   y     h a d e           s   c   a p e d
            f   r   o m     t   h   e     T e   n n e   s s e   e S t         a   t e       P e n i t       e n     t i   a   r y .       T   h   i s     w a r r         a   n   t
            w   a   s b     a   s   e d     u   p o n     a n     a f f       i   d a   v   i t w h         i c     h     h   a d b     e e   n     e   x e c u t         e   d     b y
            M   r   . R     e   y   n o   l d   s s     o m e     f o u       r     (   4   )   y e a       r s       p   r   e v i o   u s       t o     i s s u         a   n   c e
            o   f     t h   e       w a   r r   a n t   .       T h e         c   h a   r   g e s a         l l     e g   e   d h a     d     i   n     f a c t           b   e   e n
            d   i   s p o   s e     d     o f     a d   m i n   i s t r       a   t i   v   e l y i         n       t h   e     D e p   a r   t   m e   n t o f
            C   o   r r e   c t     i o   n s     p r   i o r     t o         t   h e       t i m e         o f       M   r   . B e     l l   a   m y   ' s r e           l   e   a s e
            f   r   o m     t h     e     p e   n i t   e n t   i a r y       .         H   e   w a s         h     e l   d     i n     j a   i   l     f o r s           e   v   e r a l
            d   a   y s     a s       w   i l   l b     e s     h o w n           o   n     t h e j         a i     l     d   o c k e   t     b   o o   k s w h           i   c   h
            w   i   l l     b e       s   u p   p l i   e d     w h e n           m   a d   e   a v a       i l     a b   l   e b y       t   h   e     S h e r i         f   f   ' s
            D   e   p a r   t m     e n   t     o f     M o n   r o e         C   o   u n   t y .           B e     c a   u   s e o     f     h   i s
            i   n   c a r   c e     r a   t i   o n ,     M r   . B e         l   l   a m   y   w a s         n     o t       a b l e     t   o     a   p p e a r t o
            b   e   g i n     e     m p   l o   y m e   n t     w i t h           a     n   e w s p a       p e     r     a   n d l     o s   t     t   h a t j o b
            o   p   p o r   t u     n i   t y     a s     a     r e s u       l   t     o   f   h i s         i     n c   a   r c e r   a t   i   o n   .     A c o p y
            o   f     t h   e       a f   f i   d a v   i t     o f B         o   b   b y     J o e         J a     m e   s     s e t   t i   n   g     f o r t h t h i s
            f   a   c t     i s       a   t t   a c h   e d     a s a         n       E x   h i b i t         t     o     t   h i s     c l   a   i m   .

                            E   s   s e n   t i   a l l   y   ,     t   h i s c         l a     i m       i s       b a s e     d   u   p o n t h         e
            n   e   g   l i g   e   n c e     o   f M     r   .     R   e y n o l       d s       i   n     f   a   i l i n     g   t   o w i t h         d   r   a   w       t h   e
            w   a   r   r a n   t     f r   o m     c i   r   c u   l   a t i o n         a     n d       a l   l   o w i n     g   i   t t o r           e   s   u   l   t     i   n
            t   h   e     f a   l   s e     a r   r e s   t     a   n   d   i m p       r i     s o   n   m e   n   t o f         W i   l l i a m         J   o   s   e   p   h
            B   e   l   l a m   y     f o   r     a s     i   g n   i   f i c a n       t       p e   r   i o   d     o f       t i m   e , i n c         l   u   d   i   n   g
            C   h   r   i s t   m   a s ,     o   f 1     9   8 5   .       F u r       t h     e r       s u   p   p o r t     i n g     d o c u m       e   n   t   a   t   i o   n
            w   i   l   l b     e     f o   r w   a r d   e   d     t   o y o u           a     s     s   o o   n     a s       i t     i s r e c         e   i   v   e   d     f   r o m
            M   r   .     J a   m   e s     a n   d t     h   e     S   h e r i f       f '     s     D   e p   a   r t m e     n t .



                            T h e         c l a i m       w a s         f i l e d           w i t h         t h e         D i v i s i o n           o f       C l a i m s

A d m i n i s t r a t i o n                 a n d       b y     i t s         C l a i m s             M a n a g e r - - i n               a n       a p p a r e n t                 e f f o r t

t o     e x p e d i t e             d i s p o s i t i o n - - t r a n s f e r r e d                                 t h e       c l a i m         t o     t h e           C l a i m s

C o m m i s s i o n             p u r s u a n t           t o       T . C . A .             9 - 8 - 4 0 2 ( c )                 b y     o r d e r         e n t e r e d                 o n

M a r c h       2 5 ,       1 9 8 7 .



                            T h e         S t a t e       f i l e d           a       m o t i o n           s e e k i n g             s u m m a r y           j u d g m e n t                 a n d

t h e     C l a i m s           C o m m i s s i o n e r ,                   b a s e d           u p o n         t h e         r e c o r d         a n d       t h e           d i s c o v e r y

d e p o s i t i o n             o f       M r .     B e l l a m y ,               s u s t a i n e d                 t h e       S t a t e ' s           m o t i o n               a n d

e n t e r e d           a   s u c c i n c t             o r d e r           w h i c h           w e       c o p y         v e r b a t i m :




                                                                                                  2
                    T h i s                       c   l   a i m i s b e                   f   o r e t h e C o m m                   i   s s i o n       e   r o f t h e
          C l a i m s C o m                       m   i   s s i o n o f                   t   h e S t a t e o f                     T   e n n e s       s   e e , E a s t e r n
          D i v i s i o n ,                       u   p   o n t h e S t                   a   t e ' s M o t i o n                   f   o r S u         m   m a r y J u d g m e n t ,
          M r . B e l l a m                       y   '   s R e s p o n s                 e   , a n d u p o n t                     h   e r e c         o   r d a s a w h o l e .

                              T   h e         p   a r t i e s h                 a v e n         o       d i   s p u t         e   w i t   h   r     e   s   p e c   t   t o a             n y
          g   e n u i         n   e i         s   s u e o f m                   a t e r i       a   l     f   a c t .             T h e     f a     c   t   s a     s   a l l e           g e d
          b   y M r           .     B e       l   l a m y f a i                 l t o           c   o   n s   t i t u         t e a       c a u     s   e     o f     a c t i o           n
          s   u b j e         c   t t         o     t h e j u r                 i s d i c       t   i   o n     o f           t h e C     o m m     i   s   s i o   n .     T h           e
          S   t a t e         '   s M         o   t i o n f o r                   S u m m       a   r   y     J u d g         m e n t     i s       h   e   r e b   y G R A N             T E D .

                    T h e r e f o r e , i t i s                                               O R D E R E D               t h a t       t h i s         c l a i m           b e       a n d
          h e r e b y i s D I S M I S S E D .



                              T h e           C l a i m s               C o m m i s s i o n e r                       w a s       a c c u r a t e             i n       s t a t i n g           t h a t

t h e   m a t e r i a l                   f a c t s               a r e         u n d i s p u t e d ,                     a n d     w e       a d o p t           t h e         s t a t e m e n t

t h e r e o f         c o n t a i n e d                       i n       M r .           B e l l a m y ' s                 b r i e f :



                              I   n       1   9 8 1 ,             t h e         C   l a   i   m a   n t   ,       W   i   l l i   a m J o       s   e p h         B e   l l a m y ,           w a s
          i   n   c   a   r   c   e   r   a   t e d i             n t       h   e     M   a   i n     P   r   i   s   o   n i     n N a s       h   v i l l       e ,
          T   e   n   n   e   s   s   e   e   .     I n             N o     v   e   m b   e   r ,     1   9   8   1   ,     t h   e C l a       i   m a n t         w   a   s
          t   r   a   n   s   f   e   r   r   e d t o               m i     n   i   m a   l     s   e c   u   r   i   t   y c     u s t o d     y     a t         C R   C
          (   C   r   i   m   i   n   a   l     R e h a           b i l     i   t   a t   i   o n     C   e   n   t   e   r ) ,     a s t       a   t e f         a r   m   .         T   h e
          C   l   a   i   m   a   n   t       t o o k             a t       h   r   e e   -   d a   y     f   u   r   l   o u g   h f r o       m     t h e         C   R   C     t   o     l o o k
          f   o   r       a       j   o   b     b e c a           u s e         h   i s       r e   l e   a   s   e       d a t   e w a s           a p p r       o a   c   h i   n   g   .     O n
          N   o   v   e   m   b   e   r       2 8 , 1             9 8 1     ,       t h   e     C   l a   i   m   a
                                                                                                                  n       t w     a s f o       u   r h o         u r   s     l   a   t   e
          r   e   t   u   r   n   i   n   g     f r o m             h i     s       p a   s   s .         D   u   r
                                                                                                                  i       n g     t h e f       o   u r h         o u   r   s     b   e   f o r e
          t   h   e       C   l   a   i   m   a n t r             e t u     r n     e d   ,     R   i c   k   y   R       e y n   o l d s ,         a n e         m p   l   o y   e   e     o f
          t   h   e       T   e   n   n   e   s s e e             D e p     a r     t m   e   n t     o   f     C o       r r e   c t i o n     s   , a p         p e   a   r e   d
          b   e   f o     r   e       a       c o m m i           s s i     o n     e r       o f     t   h   e M         e t r   o p o l i     t   a n G         e n   e   r a   l
          S   e   s s     i   o   n   s       C o u r t           , a       n d       s   w   o r   e     o   u t         a w     a r r a n     t     a g a       i n   s   t     t   h e
          C   l   a i     m   a   n   t       f o r e             s c a     p e     ,     a   l l   e g   i   n g         t h a   t t h e           " s u b       j e   c   t     f   a i l e d
          t   o     r     e   t   u   r   n     t h i s             d a     t e       a   f   t e   r     f   u r l       o u g   h a s         s   c h e d       u l   e   d .   "
          T   h   i r     t   y       d   a   y s w e             r e       a d     d e   d     t   o     t   h e         C l a   i m a n t     '   s r e         l e   a   s e       d a t e
          a   s     a     d   m   i   n   i   s t r a t           i v e       p     u n   i   s h   m e   n   t .           T h   e C l a       i   m a n t         w   a   s
          r   e   l e     a   s   e   d       f r o m             p r i     s o     n     o   n     J a   n   u a r       y 6     , 1 9 8       2   .

                              O   n       o   r       a   b   o   u t       D   e   c e m b e       r   1     7   ,       1   9 8 5 ,     a     M   o n r     o   e     C o     u n t y
          s   h   e r i       f   f '     s       d   e   p   u   t y       c   a   m e t o           p i     c   k       u   p t h e       C   l   a i m     a   n t     o     n t h e
          e   s   c a p       e     w     a   r   r   a   n   t     i   s   s   u   e d a t           t h     e       r   e   q u e s t     o   f     t h     e     D   e p     a r t m e n t
          o   f     C o       r   r e     c   t   i   o   n   s   .         T   h   e   C l a       i m a     n   t       e   x p l a i   n e   d     t h     a   t     h e       h a d
          a   l   r e a       d   y       b   e   e   n       p   u n   i   s   h   e d f o         r b       e   i   n   g     l a t e     f   r   o m       f   u r   l o     u g h , a n d
          t   h   e d         e   p u     t   y       r   e   t   u r   n   e   d     t o t         h e       j   a   i   l     t o i     n v   e   s t i     g   a t   e       t h e
          C   l   a i m       a   n t         e   x   p   l   a   n a   t   i   o   n .     T       h e       n   e   x   t     d a y ,     t   h   e d       e   p u   t y
          r   e   t u r       n   e d         a   n   d       a   r r   e   s   t   e d t h         e C       l   a   i   m   a n t o     n     t   h e       e   s c   a p     e
          w   a   r r a       n   t .             A   f   t   e   r     t   h   e     C l a i       m a n     t       h   a   d b e e     n     i   n c a     r   c e   r a     t e d i n
          t   h   e M         o   n r     o e         C   o   u   n t   y       J   a i l s         e v e     n       d   a   y s , t     h e       S h e     r   i f   f       c a l l e d         a



                                                                                                              3
                  l i e u t e n a n t i n N a s h v i l l e ,                                           w h o             i n s t r u c t e d                              t h e         S h e r i f f         t o
                  r e l e a s e t h e C l a i m a n t .



                                       I t              i s     t h e       i n s i s t e n c e             o f           M r .                B e l l a m y                  t h a t          t h e      f a c t s

b r i n g             h i s            c l a i m                w i t h i n         t h e       j u r i s d i c t i o n                                 o f          t h e       C l a i m s            C o m m i s s i o n
                                                                                                  1
b y        v i r t u e                 o f              T . C . A .         9 - 8 - 3 0 7 ,            b e c a u s e                         h e            w a s          n e g l i g e n t l y              d e p r i v e d

o f        h i s           c o n s t i t u t i o n a l                            r i g h t s         b y     b e i n g                        s u b j e c t e d                       t o     d o u b l e

j e o p a r d y                   a n d                 b y     b e i n g         d e p r i v e d           o f           d u e                p r o c e s s                  u n d e r          b o t h       t h e

C o n s t i t u t i o n                                 o f     t h e       U n i t e d         S t a t e s               a n d                t h a t               o f      T e n n e s s e e .



                                       A s              t o     t h e       d o u b l e         j e o p a r d y                           a s p e c t                o f      h i s          i n s i s t e n c e ,              w e

p o i n t             o u t            t h a t                e v e n       i f     w e     c o n s i d e r                     t h e                 a d m i n i s t r a t i v e                       d i s c i p l i n e

o f        M r .           B e l l a m y                      a s     a     p u n i s h m e n t             f o r               h i s                 f a i l u r e              t o         r e t u r n       o n         t i m e

f r o m           b e i n g                    r e l e a s e d              t e m p o r a r i l y             t o               s e e k                 e m p l o y m e n t                    a s      p u n i s h -

m e n t - - a n d                      t h i s                a s s u m p t i o n           a p p e a r s                 t o               b e         u n t e n a b l e 2- - M r .                        B e l l a m y

w a s         n e v e r                p l a c e d                  i n     j e o p a r d y           a s     t o               t h e                 w a r r a n t              w h i c h            i s s u e d .             A s

a       g e n e r a l                  r u l e ,                j e o p a r d y           o n l y       a t t a c h e s                               w h e n          a      d e f e n d a n t             i s

b r o u g h t                t o               t r i a l .                C r i s t       v .     B r e t z ,                   4 3 7                 U . S .          2 8 ,           9 8     S . C t .       2 1 5 6

( 1 9 7 8 ) .




                  1
                                       9   -    8   -   3 0 7 .    J u r i s d i c        t i o n - - C l            a     i     m    s    -      -     W    a i v    e r      o f       a c t i o n s - - S t         a   n d a r d
f   o   r t o     r t l       i    a   b   i    l   i   t y - - D a m a g e s              - - I m m u n i t          i     e     s      - -          D e    f i n    i t i    o n s       - - T r a n s f e r         o   f
c   l   a i m s   . - -       (    a   )   (    1   )     T h e c o m m i s s i o         n o r e a c h             c     o     m     m i s       s i o     n e r       s i   t t i    n g i n d i v i d u a l         l   y h a s
e   x   c l u s   i v e       j    u   r   i    s   d   i c t i o n t o d e t e           r m i n e a l l           m     o     n     e t a       r y       c l a    i m s       a g   a i n s t t h e s t a           t   e
f   a   l l i n   g w i       t    h   i   n        o   n e ( 1 ) o r m o r e                o f t h e f o          l     l     o     w i n       g c       a t e    g o r    i e s    :

                  .    .      .        .

            ( N ) N e g l i g e n t d e p r i v a t i o n o f s t a t u t o r y r i g h t s , e x c e p t f o r a c t i o n s
a r i s i n g o u t o f c l a i m s o v e r w h i c h t h e c i v i l s e r v i c e c o m m i s s i o n h a s
j u r i s d i c t i o n .

                  2
                        R a y                           v . S t a t e , 5 7 7 S . W . 2 d 6 8 1 ( T e n n . C r i m . A p p . 1 9 7 8 ) ,                                                            h o l d s t h a t
" a d m i n i s t r a t i v e                           d i s c i p l i n a r y a c t i o n b y p r i s o n a u t h o r i t i e s d o e s                                                            n o t p r e c l u d e
p r o s e c u t i o n f o r                             e s c a p e o n p r i n c i p l e s o f d o u b l e j e o p a r d y . "

                                                                                                              4
                        A s     t o     t h e       d u e     p r o c e s s         c l a i m ,       w e     a g r e e       w i t h       t h e     S t a t e

t h a t     t h e     M o n r o e       C o u n t y         o f f i c e r         w a s     r e q u i r e d         t o     e x e c u t e         t h e

w a r r a n t       d e l i v e r e d         t o     h i m .         W e     a l s o       o b s e r v e         t h a t     t h e       p e n a l

o f f i c i a l       d i d     n o t       h a v e       a u t h o r i t y         t o     w i t h d r a w         t h e     w a r r a n t ,         s u c h

a u t h o r i t y       r e s t i n g         e x c l u s i v e l y           w i t h       t h e     J u d g e       o f     t h e       i s s u i n g

C o u r t .



                        B e f o r e         c o n c l u d i n g ,           w e     n o t e     t h a t       t h e       l a s t       r e s p o n s i v e

p l e a d i n g       t o     t h e     S t a t e ' s         m o t i o n         f o r     s u m m a r y         j u d g m e n t         w a s     f i l e d       o n

D e c e m b e r       4 ,     1 9 9 1 ,       a n d       t h e     o r d e r       g r a n t i n g         t h e     m o t i o n         w a s     n o t

e n t e r e d       u n t i l       D e c e m b e r         1 7 ,     1 9 9 6 .           W h i l e     t h e r e         m a y     b e     s o m e       g o o d

r e a s o n     f o r       t h e     a p p a r e n t l y           u n s e e m l y         d e l a y       o f     o v e r       f i v e       y e a r s

b e f o r e     t h e       c u r s o r y       o r d e r         g r a n t i n g         s u m m a r y       j u d g m e n t           w a s     e n t e r e d ,

n o   s u c h       r e a s o n       i s     a p p a r e n t         i n     t h e       r e c o r d .



                        F o r       t h e     f o r e g o i n g           r e a s o n s       t h e     j u d g m e n t           o f     t h e     C l a i m s

C o m m i s s i o n e r         i s     a f f i r m e d           a n d     t h e       c a u s e     r e m a n d e d         f o r       c o l l e c t i o n         o f

c o s t s     b e l o w .           C o s t s       o f     a p p e a l       a r e       a d j u d g e d         a g a i n s t         M r .     B e l l a m y .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



                                                                                    5